Name: Commission Implementing Regulation (EU) NoÃ 1234/2011 of 23Ã November 2011 amending Regulation (EU) NoÃ 1245/2010 opening Union tariff quotas for 2011 for sheep, goats, sheepmeat and goatmeat
 Type: Implementing Regulation
 Subject Matter: animal product;  agricultural activity;  means of agricultural production;  Asia and Oceania;  trade;  tariff policy
 Date Published: nan

 30.11.2011 EN Official Journal of the European Union L 317/16 COMMISSION IMPLEMENTING REGULATION (EU) No 1234/2011 of 23 November 2011 amending Regulation (EU) No 1245/2010 opening Union tariff quotas for 2011 for sheep, goats, sheepmeat and goatmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Articles 144(1) and 148 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EU) No 1245/2010 (2) provides for the opening of Union import tariff quotas for sheep, goats, sheepmeat and goatmeat for the period from 1 January to 31 December 2011. (2) The Agreement in the form of an Exchange of Letters between the European Union and Australia pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (3) (hereinafter referred to as the Agreement), approved by Council Decision 2011/768/EU (4), provides for the granting of an additional annual tariff quota quantity of 400 tonnes (carcase weight) for Australia, which should be added to the quantity available for 2011 under Regulation (EU) No 1245/2010. (3) Regulation (EU) No 1245/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EU) No 1245/2010, the row concerning Australia is replaced by the following:  09.2105 09.2106 09.2012 Australia 19 186 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 338, 22.12.2010, p. 37. (3) See page 7 of this Official Journal. (4) See page 6 of this Official Journal.